DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 05/27/2020, as Application No. 63/030,696.

Information Disclosure Statement
The information disclosure statements filed 05/27/2021 and 02/22/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alicia Carroll on 08/11/2022.
Independent claim 1 is amended to include the limitation of dependent claim 9. Independent claim 8 is amended to include the limitation of dependent claim 12. See below.

Proposed Examiner’s Amendments for Application 17/332,392

What is Claimed Is:
1.	(Currently amended)	A generator control assembly generator control assembly 
	a generator control unit (GCU) housing having a first side and a second side; 
	a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing;
	a heat shield mounted to an exterior surface of the second side of the GCU housing, opposite from the PWB across the second side of the GCU housing;
	at least one through via positioned through a thickness of the PWB; and 
	at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.

2.	(Currently amended) The generator control assembly 

3.	(Currently amended) The generator control assembly 

4.	(Currently amended) The generator control assembly 

5.	(Currently amended) The generator control assembly 

6.	(Currently amended) The generator control assembly 

7.	(Currently amended) The generator control assembly 

8.	(Currently amended) A generator control assembly having thermal control, the generator control assembly comprising:
	a GCU housing having a first side and a second side; 
	a heat shield mounted to the second side of the GCU housing, wherein the heat shield includes high temperature plastic walls with air pockets defined therein;
	a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing;
	at least one through via positioned through a thickness of the PWB; and 
	at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.

9.	(Currently amended) The generator control assembly as recited in claim 8, wherein the heat shield is mounted to an exterior surface of the second side of the GCU housing, opposite from the PWB across the second side of the GCU housing.

10.	(Original) The generator control assembly as recited in claim 8, wherein‎ the at least one boss includes first and second end surfaces, wherein the first end surface abuts the first side of the GCU housing and wherein the second end surface abuts the component of the PWB.

11.	(Original) The generator control assembly as recited in claim 8, wherein the at least one through via includes a first end surface and a second end surface, wherein the first end surface is flush with the component side of the PWB and wherein the second end surface is flush with a second side of the PWB.

Claim 12 (Cancelled without prejudice)

13.	(Original) The generator control assembly as recited in claim 8, wherein the at least one through via includes copper.

14.	(Original) The generator control assembly as recited in claim 8, wherein‎ the at least one boss includes aluminum.

15.	(Currently amended) A generator assembly having thermal control, the generator assembly comprising:
	a generator including a generator housing; 
	a GCU housing operatively connected to the generator housing, the GCU housing having a first side and a second side; 
	a heat shield mounted to the second side of the GCU housing between the GCU housing and the generator housing;
	a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing;
	at least one through via positioned through a thickness of the PWB; and 
	at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.

16.	(Currently amended) The generator assembly as recited in claim 15, wherein the heat shield is mounted to an exterior surface of the second side of the GCU housing, opposite from the PWB across the second side of the GCU housing.

17.	(Original) The generator assembly as recited in claim 15, wherein‎ the at least one boss includes first and second end surfaces, wherein the first end surface abuts the first side of the GCU housing and wherein the second end surface abuts a component of the PWB.

18.	(Original) The generator assembly as recited in claim 15, wherein the at least one through via includes a first end surface and a second end surface, wherein the first end surface is flush with the component side of the PWB and wherein the second end surface is flush with a second side of the PWB.

19.	(Original) The generator assembly as recited in claim 15, wherein the heat shield includes high temperature plastic walls with air pockets defined therein.

20.	(Original) The generator assembly as recited in claim 15, wherein the at least one through via includes copper.	

Allowable Subject Matter
Claims 1-11, 13-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A generator control assembly having thermal control, the generator control assembly comprising: a generator control unit (GCU) housing having a first side and a second side; a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing; a heat shield mounted to an exterior surface of the second side of the GCU housing, opposite from the PWB across the second side of the GCU housing; at least one through via positioned through a thickness of the PWB; and at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.
          Therefore, claim 1 and its dependent claims 2-7 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being; A generator control assembly having thermal control, the generator control assembly comprising: a GCU housing having a first side and a second side; a heat shield mounted to the second side of the GCU housing, wherein the heat shield includes high temperature plastic walls with air pockets defined therein; a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing; at least one through via positioned through a thickness of the PWB; and 
at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.
          Therefore, claim 8 and its dependent claims 9-11, 13, 14 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A generator assembly having thermal control, the generator assembly comprising:
a generator including a generator housing; a GCU housing operatively connected to the generator housing, the GCU housing having a first side and a second side; 
a heat shield mounted to the second side of the GCU housing between the GCU housing and the generator housing; a printed wiring board (PWB) within the GCU housing between the first side and the second side, wherein the PWB includes a component side that faces a first side of the GCU housing; at least one through via positioned through a thickness of the PWB; and at least one boss positioned on the component side of the PWB, wherein the at least one boss extends from a component of the PWB to the first side of the GCU housing.
          Therefore, independent claim 15 and its dependent claims 16-20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847